Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered December 20, 1993, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that his statements during the plea allocution raised the possibility of a justification defense which was not sufficiently explored by the court, and that his plea should therefore be vacated. The defendant’s argument lacks merit for several reasons. First, the record shows that the defendant waived the justification defense. Second, the defendant’s factual recitation did not negate an essential element of manslaughter in the first degree, the crime pleaded to. Moreover, the court’s further inquiry into the matter pursuant to People v Lopez (71 NY2d 662), though not required under the circumstances, reinforced that the defendant knowingly and voluntarily entered his plea. Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.